DETAILED ACTION
1.       Applicant’s election without traverse of Group I in the reply filed on 12/13/2021 is acknowledged. Applicant’s further election of species of capsule (tablet) is acknowledged. 
Claims 3, 5 and 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statement submitted 1/25/2021 is acknowledged. 

Claim Rejections- 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7  and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites amounts in % of the composition and also in mg and the fact for topical or oral is regarded as intended use of the composition and given little patentable weight. The recitation of two amounts is confusing and the metes and bounds of the desired amount sought for the equol, resveratrol and astaxanthin are not clear. It is suggested that Applicant remove the % of the composition for topical use. 
	Claim 8 recites wherein the at least one or other active ingredient forms from about 0.1-25 % of the composition for topical use and 1mg to 2500 mg for oral use, however topical vs. oral are intended use of the composition and thus the metes and bounds of the claim are unclear as to the amounts. For the purpose of examination since capsule/tablet was elected as oral, for the purposes of prior art, the Examiner interpreted the claim to recite the amount of  as 1 mg to 2500 mg. 

Claim Rejections - 35 USC § 101
4..         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-6 and 8  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Independent claim 1 is drawn to compositions comprising CBD, at least one of one or more polyphenolic compound, its isomer or analog and one or more other active ingredient 
Independent claim 2 recites a composition comprising at least one polyphenolic compound, its isomer or analog; and at least one other active ingredient selected from collagen, vitamin C, vitamin E, zinc, grape seed extract, niacinamide, hydroxy acids, hyaluronic acid, and coenzyme Q10. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-2, 4-6 and 8  is drawn to a composition of matter, in this case a composition that reads on using natural ingredients (i.e., CBD, vitamin C and polyphenolics (e.g. resveratrol)  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is naturally occurring CBD, naturally occurring polyphenolic compound (e.g., resveratrol), and naturally occurring active ingredients (e.g., vitamin C).
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in  claims 4-6 and 8  , the answer is no.  There is not a practical application of the law of nature. 
no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use (oral) does not amount to significantly more than the judicial exception. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. Even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature. The test is not whether if said ingredients are all found combined together in nature but rather if they are a naturally occurring ingredient. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 and 8 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biernot (US 2020/0222487).
Biernot (US 2020/0222487) disclose pain relief ointment compositions that include hemp oil/CBD oil and curcumin (polyphenolic compound) (the table on page 1). The table of para 0015 disclose collagen 3-12 % and curcumin.  With regards to claim 6 that recites the composition is administered as a food, supplement or OTC product, medicinal food or medical supplement, this claim is regarded as intended use of the product and intended use is given little patentable weight. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.


s 2, 4, 6-8 are  rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smart (US 2007/0190114).
Smart (US 2007/0190114) (hereinafter Smart) disclose compositions in the form of tablets (abstract and paras 0079 and 0081). The compositions contain resveratrol (polyphenolic compound) at 1 mg and active ingredient Vitamin C at 120 mg and Conezyme -10 (Example 1) . With regards to claim 6 that recites the composition is administered as a food, supplement or OTC product, medicinal food or medical supplement, this claim is regarded as intended use of the product and intended use is given little patentable weight. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.

7.	Claims 1-2, 4-6 and 8 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Firger et al. (US 2020/0197356).
 Firger et al. (US 2020/0197356) (hereinafter Firger et al.) disclose a comprehensive nutrient formulation comprising CBD, phenolic substances (curcumin), flavonoids, grape seed, phytonutrients, and antioxidants such as vitamin C and coenzyme Q-10 (Para 0005 and 0071, claims 1 and 16).  Claim 16 recites cannabidiol, curcumin (polyphenolic compound), nicotinamide, grape seed, Vitamin C and coenzyme structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Firger et al. (US 2020/0197356) in view of Haase (US 2019/0069585). 
	It is believed that Firger et al. anticipates tablets and capsules however, for the sake of completeness of prosecution, purely arguendo, if this is not true, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the composition formulated wherein the composition is administered orally in a capsule/tablet as taught by Firger. 
Firger et al. has been discussed supra in the 102 and disclose resveratrol and grape seed but does not disclose resveratrol in amounts 1 mg to 500 mg. 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include resveratrol in 1 mg to 500 mg in the formulations of Firger as taught by Haase. One would have been motivated to do 
CORRESPONDENCE
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615